internal_revenue_service department of the treasury index number number release date washington dc person to contact telephone number refer reply to cc ebeo br6-plr-115363-98 date taxpayer plan statute dear mr this is in reply to your letter dated date concerning the federal_income_tax treatment of certain survivor benefit payments of the plan under sec_104 of the internal_revenue_code the plan was established to provide disability benefit payments to police officers and firefighters who become occupationally or totally disabled as those terms are defined in the statute it also provides survivor benefits to spouses and dependents of police officers and firefighters who die while in active_duty legislation was passed to amend the former statute so as to clearly differentiate between survivor benefits that are awarded on the basis of deaths that are incurred or arise out of and in the course of a police officer’s or firefighter’s employment as opposed to survivor benefits that are awarded on the basis of deaths that are not service-related you have asked whether benefits paid_by the plan to the survivors of a deceased police officer or firefighter for service-related death as determined under the statute is excludable from gross_income under sec_104 of the code the statute provides plr-115363-98 if a member who is not eligible for the normal retirement pension dies while in active_service as the direct and proximate result of a personal injury sustained while performing official duties or as a result of an occupational disease arising out of and in the course of the member’s employment and leaves a surviving_spouse or dependent_children or both survivor benefits shall be paid the board shall promulgate rules that specify standards and establish procedures for determining whether a member’s death is the direct and proximate result of a personal injury sustained while performing official duties or an occupational disease arising out of and in the course of a member’s employment the procedures established by the board may include the appointment of hearing officers to conduct hearings a the board shall promulgate rules that specify the method of reviewing existing survivor benefit awards to i determine whether a member’s death was the direct and proximate result of a personal injury sustained while performing official duties as a result of an occupational disease arising out of and in the course of the member’s employment iii establish procedures for making such determinations including the appointment of hearing officers to conduct hearings b the determinations made by the board pursuant to this subsection shall be made on the basis of the medical evidence that was previously submitted in connection with the application_for survivor benefits and other relevant nontestimonial evidence c any decision made by the board to change an existing survivor benefit award to an on-duty survivor benefit under this subsection shall operate on a prospective basis from the date of the board’s decision sec_61 of the internal_revenue_code provides that except as otherwise provided by law gross_income means all income from whatever source derived including compensation_for services plr-115363-98 sec_104 of the code provides that gross_income does not include amounts received under workmen’s compensation acts as compensation_for personal injuries or sickness sec_1_104-1 of the income_tax regulations provides that sec_104 of the code excludes from gross_income amounts received by an employee under a workmen’s compensation act or a statute in the nature of a workmen’s compensation act that provides compensation to employees for personal injuries or sickness incurred during employment sec_104 also applies to compensation which is paid under a workmen’s compensation act to the survivor or survivors of a deceased employee however sec_104 does not apply to a retirement pension or annuity to the extent that it is determined by reference to the employee’s age or length of service or the employee’s prior contributions even though the employee’s retirement is occasioned by an occupational injury or sickness sec_104 also does not apply to amounts which are received as compensation_for a nonoccupationational injury or sickness nor to amounts received as compensation_for an occupational injury or sickness to the extent that they are in excess of the amount provided in the applicable workmen’s compensation act or acts revrul_85_105 1985_2_cb_53 considered whether amounts received by a disabled firefighter under a state statute that created a rebuttable_presumption that the disability was service-connected was excludable from gross_income under sec_104 of the code the revenue_ruling stated that the statutory presumption did not remove the necessity of demonstrating that the disability was work-related but merely shifted the burden_of_proof concerning the cause of disability to the pension board which was required to make a finding based on medical evidence as to whether the disability was service connected the revenue_ruling concluded that the statute which authorized benefits to a class restricted to employees with service-incurred disabilities was a statute in the nature of a workmen’s compensation act based on the information submitted representations made and authorities cited above we conclude as follows the statute is a statute in the nature of a workmen’s compensation act because payments provide compensation the survivors of a deceased employee only for death incurred in the course of employment and are not determined by reference to the deceased employee’s age length of service or prior contributions accordingly payments received under the statute by the survivors of deceased police officers or firefighters for service-related deaths are excludable from the gross_income of the recipient under sec_104 of the code plr-115363-98 except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent sincerely harry beker chief branch office of the associate chief_counsel employee_benefits and exempt_organizations enclosure cc copy for sec_6110 purposes
